DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 5/19/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 13, 14, 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zimmerman et al. “Zimmerman” US 2017/0005820.


A display (Figure 25);
a wireless communication circuit configured to communicate with a server; a memory configured to store instructions (Figure 1a shows the devices 135 communicating with IoT service 120 (server)); and
at least one processor electrically connected to the wireless communication circuit and the memory (Figure 1a, Device 135 and Paragraph 39 teaches the end user device includes a memory, processor, wireless communication circuit. Paragraph 43 further teaches a web application executed on end user device to allow users to access and configure loT service (i.e. server)),
wherein the at least one processor executes the stored instructions to:
transmit, to the server, user information for registering a user account in the server (Paragraph 39, loT service includes an end user database and user account information, thus this information would have been transmit to the server.  Paragraph 223 and Figure 24 teaches a user can authenticate with the IoT service by way of a user name/password);
transmit hub identifiable information to the server, using the wireless communication circuit to add the hub identifiable information corresponding to a hub to the user account registered in the server, the hub being a device that relays a connection between the electronic device and the server (Paragraph 43 teaches an loT/Web app on a user device 135 to allow users to access and configure the connected loT devices 101-105, loT hub 110, and/or loT service 120.   The Website 
obtain device identifiable information corresponding to a plurality of IoT devices (Figure 1a shows a plurality of loT devices (101-105).  Paragraphs 73 and 74 disclose the electronic device receiving information relating to all of the IoT devices.  Figure 12A and Paragraphs 114-115 teaches scanning a QR code of the IoT device to obtain information corresponding to the IoT devices); 
control the display to display the obtained device identifiable information corresponding to the plurality of IoT devices (after the user receives IoT information, it is displaying on the user device with user-selectable buttons; Paragraph 74);
obtain a user input selecting at least one IoT device of the plurality of IoT devices after displaying the obtained device identifiable information (the user can select a particular IoT device/information and send it to the hub/server; Paragraph 74); and
transmit first device identifiable information corresponding to the selected at least one IoT device to the server to add the device identifiable information to the user account registered in the server(Paragraph  74 teaches the user selections are sent to the IoT service/hub.  Further, Figure 12A, teaches the user device transmits ID information of loT device 101, Paragraph 115, "In one embodiment, the data contained in the barcode or QR code 1201 may also be captured via a user device 135);


Regarding claim 2, Zimmerman teaches obtaining a serial number in the device ID from a user input, and obtain the device ID using the obtained serial number (Paragraphs 145-159 disclose IoT device serial numbers and other unique identification information).

Regarding claim 3, Zimmerman teaches a camera to obtain an image corresponding to a bar code and obtain the ID information using the obtained image (the user captures a picture of the barcode/QR code associated with the IoT device which identifies the device; Paragraphs 114-115 and 230).

Regarding claim 4, Zimmerman teaches the IoT devices include a sensor or various home appliances (Paragraph 39, 64, and 82).

Regarding claim 5, Zimmerman teaches the wireless circuit can communicate with the server using WiFi, LTE or BlueTooth (Paragraphs 41-44, see also Figure 1).

Regarding claim 9, Zimmerman teaches a server (120 of Figure 1) comprising:
a wireless communication circuit configured to communicate with a an external electronic device; a memory configured to store instructions (Figure 1a shows the devices 135 communicating with IoT service 120 (server)); and
at least one processor electrically connected to the wireless communication circuit and the memory (Figure 1a, Device 135 and Paragraph 39 teaches the end user device includes a memory, processor, wireless communication circuit. Paragraph 43 further teaches a web application executed on end user device to allow users to access and configure loT service (i.e. server)),
wherein the at least one processor executes the stored instructions to:
receive user information from the external device for registering a user account in the server (Paragraph 39, loT service includes an end user database and user account information, thus this information would have been transmit to the server.  Paragraph 223 and Figure 24 teaches a user can authenticate with the IoT service by way of a user name/password);
receive hub identifiable information from the external device, using the wireless communication circuit to add the hub identifiable information corresponding to a hub to the user account registered in the server, the hub being a device that relays a connection between the electronic device and the server (Paragraph 43 teaches an loT/Web app on a user device 135 to allow users to access and configure the connected loT devices 101-105, loT hub 110, and/or loT service 120.   The Website may maintain a user database 131 containing account records related to each user, i.e., 
receive device identifiable information corresponding to a plurality of IoT devices (Figure 1a shows a plurality of loT devices (101-105).  Paragraphs 73 and 74 disclose the electronic device receiving information relating to all of the IoT devices.  Figure 12A and Paragraphs 114-115 teaches scanning a QR code of the IoT device to obtain information corresponding to the IoT devices); 
receive first device identifiable information corresponding to the selected at least one IoT device to the server to add the device identifiable information to the user account registered in the server(Paragraph  74 teaches the user selections are sent to the IoT service/hub.  Further, Figure 12A, teaches the user device transmits ID information of loT device 101, Paragraph 115, "In one embodiment, the data contained in the barcode or QR code 1201 may also be captured via a user device 135);
wherein the at least part of the device identifiable information added to the user account is used such that the hub corresponding to the hub identifiable information added to the user account and the plurality of loT devices corresponding to the at least part of the device identifiable information are paired with each other (Paragraph 117 teaches the barcode or QR code is used to pair each loT device 101 with the loT hub 110., In other words, the loT Service (i.e. server) provides the received loT device IDs to the hub which then performs the pairing); and


Regarding claim 13, Zimmerman teaches the IoT devices include a sensor or various home appliances (Paragraph 39, 64, and 82).

Regarding claim 14, Zimmerman teaches the wireless circuit can communicate with the server using WiFi, LTE or BlueTooth (Paragraphs 41-44, see also Figure 1).

Regarding claim 16, Zimmerman teaches a smart home system ( Figure 1) comprising:
A hub (110 of Figure 1);
A server (120 Figure 1);
And an electronic device (135 Figure 1);
Wherein the electronic device is configured to transmit, to the server, user information for registering a user account in the server (Paragraph 39, loT service includes an end user database and user account information, thus this information would have been transmit to the server.  Paragraph 223 and Figure 24 teaches a user can authenticate with the IoT service by way of a user name/password);
Obtain/transmit hub identifiable information to the server to add the hub identifiable information corresponding to a hub to the user account registered in the server, the hub being a device that relays a connection between the electronic device 
obtain device identifiable information corresponding to a plurality of IoT devices (Figure 1a shows a plurality of loT devices (101-105).  Paragraphs 73 and 74 disclose the electronic device receiving information relating to all of the IoT devices.  Figure 12A and Paragraphs 114-115 teaches scanning a QR code of the IoT device to obtain information corresponding to the IoT devices); 
display the obtained device identifiable information corresponding to the plurality of IoT devices (after the user receives IoT information, it is displaying on the user device with user-selectable buttons; Paragraph 74);
obtain a user input selecting at least one IoT device of the plurality of IoT devices after displaying the obtained device identifiable information (the user can select a particular IoT device/information and send it to the hub/server; Paragraph 74); and
transmit first device identifiable information corresponding to the selected at least one IoT device to the server to add the device identifiable information to the user account registered in the server(Paragraph  74 teaches the user selections are sent to the IoT service/hub.  Further, Figure 12A, teaches the user device transmits ID 
the server is configured to
transmit device ID to the hub and wherein the at least part of the device identifiable information added to the user account is used such that the hub corresponding to the hub identifiable information added to the user account and the plurality of loT devices corresponding to the at least part of the device identifiable information are paired with each other (Paragraph 117 teaches the barcode or QR code is used to pair each loT device 101 with the loT hub 110., In other words, the loT Service (i.e. server) provides the received loT device IDs to the hub which then performs the pairing).

Regarding claim 17, Zimmerman teaches obtaining a serial number in the device ID from a user input, and obtain the device ID using the obtained serial number (Paragraphs 145-159 disclose IoT device serial numbers and other unique identification information).

Regarding claim 18, Zimmerman teaches a camera to obtain an image corresponding to a bar code and obtain the ID information using the obtained image (the user captures a picture of the barcode/QR code associated with the IoT device which identifies the device; Paragraphs 114-115 and 230).

Regarding claims 19 and 20, the hub is configured to communicate with the IoT devices through a low-power mode (Paragraph 42 teaches low power Bluetooth).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Unagami et al. “Unagami” US 2014/0250183.

Regarding claim 6, Zimmerman does not disclose identifying hub information added to the user account from the server and if there is no information added, output a message to transmit the hub ID information to the server; however, Unagami teaches that when a gateway terminal has not been registered on the apparatus, transmitting a registration request including the GW device ID to the server for registering the terminal; Paragraphs 269, 272-277 and Figure 31.  The mobile device includes a display as well; Paragraph 91 and Figure 4).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zimmerman to include adding hub ID information to the server in the event there is none as taught by Unagami.
.

Claims 7, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Ko et al. “Ko” US 2015/0281116.

Regarding claims 7 and 8, Zimmerman does not disclose identifying the hub information added from the server and when the result indicates there is hub ID information, output to the display a message for making a request for user input to selected a piece of ID information and transmit to the server the piece of hub ID information selected.  However, Ko teaches displaying a list of gateways received by accessing the server and transmitting information on the selected gateway tot eh server; Paragraphs 65-68 and Figure 3.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zimmerman to selected hub ID information to output to the display and transmit to the server as taught by Ko.
	One would be motivated to make the modification such that the device can select a gateway associated with the sensor as taught by Ko; paragraphs 65-68.

Regarding claims 10 and 12, Zimmerman does not disclose identifying the hub information added from the server and when the result indicates there is hub ID information, output to the display a message for making a request for user input to 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zimmerman to selected hub ID information to output to the display and transmit to the server as taught by Ko.
	One would be motivated to make the modification such that the device can select a gateway associated with the sensor as taught by Ko; paragraphs 65-68.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Ko and further in view of Unagami.

Regarding claim 11, the prior art does not disclose identifying hub information added to the user account from the server and if there is no information added, output a message to transmit the hub ID information to the server; however, Unagami teaches that when a gateway terminal has not been registered on the apparatus, transmitting a registration request including the GW device ID to the server for registering the terminal; Paragraphs 269, 272-277 and Figure 31.  The mobile device includes a display as well; Paragraph 91 and Figure 4).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zimmerman to include adding hub ID information to the server in the event there is none as taught by Unagami.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.